Citation Nr: 0206434	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  97-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1986 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

During the course of this appeal, the RO granted a 30 percent 
evaluation effective from May 25, 1993, date of receipt of 
the claim for increased disability.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).

In a statement dated in April 2002, the veteran claimed 
entitlement to service connection for migraine headaches and 
for post-traumatic stress disorder (PTSD).  These matters are 
referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable decision of 
the veteran's appeal has been obtained by the RO.

2.  Veteran's service-connected maxillary sinusitis is 
manifested by chronic allergic rhinitis and minimal 
symptomatology restricted to the left maxillary sinus and the 
left anterior ethmoid, without evidence of osteomyelitis or 
near constant sinusitis.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
3.321(b)(1); Part 4, § 4.87, Diagnostic Codes 6501, 6510-6514 
(1995); § 4.97, Diagnostic Codes 6510-6514; 6522 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

Essentially, in this case, there is no indication that the 
Board's present review of the veteran's claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Through the veteran's representative, he 
was apprised of the recent changes in the law in a brief 
dated in April 2002.  Further, current VA examination 
findings are of record; the veteran was supplied with a 
Supplemental Statement of the Case (SSOC) in May 1997, and 
the veteran was given opportunity to provide additional 
evidence during his personal hearing held in January 1997.  
The veteran provided such evidence, including since the last 
SSOC was issued. Prior to February 22, 2002, generally, 
pertinent evidence was required to be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this right was waived by the veteran or his 
representative.  38 C.F.R. § 20.1304(c) (2001).  Effective 
February 22, 2002, this regulation was amended to remove this 
requirement.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 2002).  
Thus, the Board may move forward with its decision without 
rendering further assistance to the veteran.  

I.	Factual Background

The RO granted service connection for maxillary sinusitis in 
a rating decision dated in June 1995 and assigned a 
noncompensable evaluation.  That rating action was based on 
clinical evidence in service of bilateral maxillary sinusitis 
and post-service records that disclosed continuing symptoms 
and treatment for the veteran's sinusitis.  

VA clinical (ears, nose, and throat - ENT) records extending 
from January 1993 to March 1996 disclose generally complaints 
of persistent sinus pain accompanied by headaches and 
congestion.  Antral irrigation and nasal polypectomy were 
performed in March 1993.  VA computed axial tomogram (CAT) 
scan done in April 1993 revealed polypoid masses in the right 
and left antra.  There were no air-fluid levels, no bony 
destruction, or abnormal calcification.  There was asymmetric 
swelling of the soft tissues about the inferior nasal 
turbinate on the left; soft tissue mass at the superior 
recess of the left maxillary antrum with obstruction of the 
osteomata complex.  There was asymmetric thickening of the 
mucosa about the anteromedial aspect of the nasal septum on 
the left.  There was no bony destruction.  The osteomata 
complex on the right appeared patent.  Compared to a prior 
CAT scan in January 1993, there was some improvement.  

VA CAT scan done in February 1994 revealed post-operative 
sinusitis, especially on the right side.  There was hazy 
increased density at the inferior aspect of both maxillary 
antra, to a greater extent on the left than the right.  On 
the left, there was a rounded superior surface at the floor 
of the left maxillary antrum.  There was a possibility of a 
polyp in the left maxillary antrum.  No air fluid levels were 
appreciated.  The ethmoid air cells and frontal air cells 
were not well seen.

VA examination dated in July 1995 revealed complaints of 
headaches in the area of the maxillary sinuses that radiated 
around posteriorly.  The veteran reported that he was given 
nasal spray and since that time, he experienced chronic sinus 
headaches, which lessened when he had a drainage procedure 
two years earlier.  The veteran reported that his headaches 
were more intense during the summer months.  He did not have 
purulent discharge from the nose, but had mucous in his 
throat.  On examination the examiner noted maxillary sinuses 
were tender to percussion; otherwise, the nose was normal.  
On x-ray studies, the impression was essentially normal 
paranasal sinuses.  

On CAT scan in November 1995, the radiology report discloses 
an absence of the disease in the right maxillary sinus; a 
mucocele or retention cyst present in the floor and lateral 
aspect of the left maxillary sinus; the inferior ostium of 
the left sinomeatal complex partially obstructed; mucosal 
thickening present over the turbinates both anteriorly and 
posteriorly, but not in the frontal or ethmoid sinuses.  
There was no erosion in the bones of the paranasal sinuses or 
nasal septum.  

VA ENT record dated in November 1995 reveals complaints that 
the veteran's symptoms had not improved with intraturbinate 
steroid injections.  He continued to have swelling and pain.  
The examiner noted that the CAT scans of the sinuses pre- and 
post-operatively showed maxillary sinusitis bilaterally with 
decreased opacification post-operatively.  

In a clinical record dated in January 1996, the veteran 
reported recurrences of headaches, with pain radiating 
through the eyes and teeth, and increased crusts in the nose.  
The examiner noted that the nasal turbinates were congested.  
In pertinent part, diagnosed was atypical migraine headaches 
and sinusitis.  Also, in a medical record dated in March 
1996, the veteran complained of intermittent stuffy nose and 
headaches.  The examiner noted unusually severe turbinate 
congestion bilaterally and diagnosed allergies versus 
vasomotor rhinitis.  

In a rating decision dated in July 1996, the RO increased the 
rating from a zero percent evaluation to a 10 percent 
evaluation.  VA outpatient records extending from March to 
August 1996 reveal diagnoses of vasomotor rhinitis with 
symptoms more severe generally in the winter months 
accompanied by itching and morning nasal crusts.  A medical 
record dated in August 1996 indicates decreased turbinate 
congestion since the prior visit.  

VA CAT scan conducted in November 1996 revealed a polypoid 
mass on or posterior to the right inferior turbinate.  There 
was another polyp or mass in the floor of the left maxillary 
sinus.  The ethmoid sinuses were clear, as was the frontal 
sinus.  The nasal airway was patent; the ostia in the 
sinomeatal complex were all patent.  Disease was not visible 
in the sphenoid sinus.  The examiner noted a possible 
malignancy requiring follow-up.

In January 1997, the veteran had a personal hearing, at which 
time he testified that he was taking Vacenase for his sinuses 
and had been prescribed some antibiotics several times.  The 
veteran described his symptoms as headaches that begin at the 
basal part of his nose and progress back down his head and 
into his teeth.  The veteran stated that his headaches are 
incapacitating, to the point where he cannot deal with his 
three children.  (T.) at 2.  He further stated that he tended 
to miss two days a month of work due to his headaches.  The 
veteran testified that he has mucous discharge that is yellow 
or greenish.  He also stated that he has received continuous 
treatment over the last couple of years with ENT doctors.  
(T.) at 3.  The veteran stated that he had been on 
antibiotics 84 times over the last year.  (T.) at 4.  The 
veteran testified that he had already had one irrigation 
procedure and was supposed to have another operation to 
remove some sinus tissue.  (T.) at 6.  

On VA examination dated in March 1997, the examiner recited 
the veteran's history with respect to his prior surgery and 
the need for a repeat procedure.  Findings included the 
presence of the right maxillary sinus tenderness, but without 
tenderness on the left side.  There was also a tenderness of 
the right temporal mandibular joint, right masticator 
muscles, right coronoid process, and of both tonsils, 
particularly the right one.  A tonsil cyst was evident at the 
right inferior tonsil pole.  Some adenoids were present.  The 
examiner noted that testing of the ears was unremarkable and 
that the larynx was not very visible, but there was some 
erythema of the arytenoids.  

The examiner noted that reports of paranasal sinus x-ray 
studies done in November 1996 showed a polypoid mass on or 
posterior to the right inferior turbinate.  Another polypoid 
mass present on the left antral floor, which raised a 
question of malignancy, was also noted.  The impressions 
rendered were atypical face pain syndrome, not related to 
sinusitis; temporomandibular joint dysfunction syndrome; 
possible chronic tonsillitis; and chronic mild left maxillary 
sinusitis.  The examiner noted that the left maxillary 
sinusitis was asymptomatic at that time and could remain so.  
Also reported is that the face pain might entirely be due to 
temporomandibular joint dysfunction syndrome or due to 
tonsillitis, or both, or might have an unrelated cause.

VA clinical record dated in October 1997 reveals resolved 
headaches; however, nasal congestion and sneezing continued.  
Examination revealed turbinate congestion with obstruction, 
no polyps, and some purulence.  The diagnosis was allergic 
vasomotor rhinitis.  November 1997 VA record discloses 
persistent left maxillary partial opacity and progressive 
enlargement of the right posterior inferior turbinate.  
Diagnosis was polypoid hypertrophy of the right inferior 
turbinate, partial opacity, retained secretions of the left 
maxillary sinus.  ENT records dated in January 1998 reveal 
that ethmoidectomy and intranasal antrotomy were performed.  
Post-operative diffuse turbinate edema, right nasopharynx 
lymphoid hyperplasia; left turbinate, mild chronic 
inflammation and focal fibrosis were then assessed.  

VA ENT records dated in March to April 1999 disclose 
complaints of sneezing and congestion.  In the March record, 
the examiner noted no crusting, good nasal airway, and no 
scarring.  Very large turbinates bilaterally were evident.  
The April record reveals that on review of the CAT scan, 
minimal sinus symptoms remained on the left side, no recent 
nasal congestion, use of Vancenase nasal spray; and very 
large turbinates, which shrink up considerably with Neo-
Synephrine.  

Private ENT records dated in December 1999 revealed an 
impression of nasal obstruction with right mass and 
asymmetric tonsils.  Noted is that surgery helped the 
symptoms, but not entirely.  

A Magnetic Resonance Imaging (MRI) was performed in January 
2000.  In pertinent part, the results were asymmetrically 
prominent enlargement of the right posterior turbinate mucosa 
similar outside CAT scan.  An addendum to the MRI disclosed 
that the palatine tonsils were unremarkable and bilaterally 
symmetric, there were no focal masses; there was prominent 
hypertrophy of the posterior portion of right inferior 
turbinate, amounting to a choanal polyp.  There was also 
adenoidal hypertrophy at the upper end of the imaged volume 
on nonfat saturated images.  Appearances were otherwise 
unremarkable.  

In April 2000, the veteran underwent several surgical 
procedures: right endoscopic total ethmoidectomy; right 
endoscopic maxillary antrostomy without removal of tissue; 
right inferior turbinate resection; left inferior turbinate 
reduction; and biopsy of nasopharyngeal tissue.  Post-
operative diagnoses were nasal obstruction; chronic ethmoid 
and maxillary rhinosinusitis; bilateral inferior turbinate 
hypertrophy; right inferior turbinates/nasal mass; and 
adenoid hypertrophy.  Final microscopic diagnoses were large 
polypoid fragments showing acute and chronic non-specific 
inflammation, negative for granulomata, identifiable fungal 
elements and/or atypical features.  Also noted is that a 
biopsy showed benign and inflamed polyps.  

VA examination in August 2000 included a recitation of the 
veteran's past medical history.  On review of the veteran's 
claims file, the examiner noted objective findings of normal 
tympanic membranes and canals, with the Weber variable; the 
Rinne was positive and with a soft whisper heard in each ear.  
Edema was noted on nasal turbinates.  A middle turbinate was 
seen on the left side.  The septum appeared to be post-
septoplasty.  The right tonsil was much larger than the left, 
and somewhat tender, with white material visible at the 
crypts.  To digital palpation, it was not apparently 
indurated or hard; the nasopharynx was clear and there was no 
significant adenopathy in the neck.  There was a suggestion 
of tenderness of the right frontal sinus.  Other otolaryngic 
findings were unremarkable.  

The impressions noted were chronic allergic rhinitis; mild 
chronic sinusitis, involving the left maxillary sinus and 
minimally the left anterior ethmoid; status post nasal 
septoplasty, endoscopic right ethmoidectomy; partial 
resection of inferior turbinates; and earlier creation of 
nasal antral windows; chronic tonsillitis; and atypical face 
pain not related to chronic sinusitis.  The examiner 
clarified that in line with the March 1997 examiner's opinion 
that the veteran's amount of sinus abnormality was not 
expected to present with symptoms, the veteran's sinus 
disease post-operatively remained asymptomatic and his face 
pain syndrome was unrelated to his sinusitis.  

A private medical doctor's report on examination in September 
2000 reveals complaints of rubbery nasal casts, dark brown to 
yellow in color, and headaches in the frontal to occipital 
regions, sometimes severe and pounding, and associated with 
photophobia.  The headaches seemed to resolve with sleep.  
Screening laboratories were performed.  The diagnoses were 
high level perennial allergic rhinosinusitis with 
hypertrophic sinus disease and probable headache disorder.  

On VA examination in April 2001, the examiner noted that the 
veteran's sinusitis was minimal and restricted to the left 
maxillary sinus and left anterior ethmoid sinuses.  Also 
noted is that the sinusitis is related to the allergic 
rhinitis.  

The record includes a report from a private medical 
examination in February 2002 related to chronic headaches.  
The veteran reported some relief from symptoms of sinusitis 
on use of antibiotics and decongestants.  Primarily, the 
examination dealt with the veteran's headache syndrome, which 
was persistent over the course of several months.  The 
physician indicated that the veteran's headaches were more 
migraine rather than related to sinus.  In March 2002, the 
veteran had an MRI of the brain.  In pertinent part, the 
impression noted is apparent surgical resection of a right 
choanal polyp arising off the inferior right nasal turbinate.  
Incidentally noted is slight prominence of the left inferior 
nasal turbinate with mild mucosal thickening of the ethmoid 
sinuses bilaterally.  Prominence of the adenoid tissues 
remained unchanged.  


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

Prior to October 7, 1996, pursuant to Diagnostic Code 6510, 
which governs the ratings for chronic pansinusitis, a 
noncompensable rating is assigned with X-ray manifestations 
only and mild or occasional symptoms.  A 10 percent rating is 
assigned when the symptoms are moderate, with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
rating is assigned when the disorder is severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  A maximum 50 percent rating is assigned 
postoperatively, following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.

Effective October 7, 1996 as printed in the Federal Register: 
September 5, 1996 (Volume 61, Number 173) the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
are as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; a 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; a 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (2001).

Allergic or vasomotor rhinitis is rated under Diagnostic Code 
6522.  The maximum evaluation available is 30 percent where 
there is evidence of polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2001).  This diagnostic code was added to the 
amended regulations related to diseases of the nose and 
throat of the Rating Schedule, Sec. 4.97.  

Prior to the addition of allergic or vasomotor rhinitis to 
the rating criteria, for atrophic rhinitis, a 10 percent 
rating was warranted with definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted with moderate crusting and ozena, and atrophic 
changes.  A maximum rating of 50 percent would be assigned 
where there is massive crusting and marked ozena, with 
anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2001).

III.	Analysis

At the outset, the Board finds that the competent evidence 
does not demonstrate impairment to the extent required for an 
evaluation greater than the current 30 percent for maxillary 
sinusitis.  Essentially, whether viewed under the former or 
current rating criteria, there are no clinical data of record 
to substantiate the severity of symptoms needed for a 
50 percent evaluation.  

Specifically, pursuant to the former rating criteria, there 
is no objective evidence of a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  The Board recognizes 
that the veteran is competent to testify as to his symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Clearly, he 
has testified that his impairment due to the symptoms of his 
service-connected maxillary sinusitis is to a degree greater 
than the current 30 percent evaluation.  However, where the 
determinative issue involves a question of medical diagnosis, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses competent.  In this 
case, the probative clinical data of record that reflect the 
actual symptoms and degree of impairment from the sinusitis 
do not support a rating greater than 30 percent.  

Both the new and old criteria permit a 50 percent rating 
under certain circumstances (as shown above) when there has 
been surgical intervention.  While it is true that the 
veteran has undergone several surgeries, post-operative 
symptoms have been mild or minimal and his sinus disorder 
overall has generally improved with treatment.  In the most 
recent VA examination record dated in April 2001, see 
Francisco v. Brown, 7 Vet. App. 55, 58, the examiner noted no 
more than mild symptoms restricted to the left maxillary 
sinus and anterior ethmoid sinuses.  Additionally, on private 
examination in February 2002, the veteran reported 
improvement of his symptoms associated with sinusitis through 
the use of medication.  

In the August 2000 VA examination report, noted are diagnoses 
of chronic allergic rhinitis and sinusitis, mild in nature.  
Other than some edema and suggestion of tenderness, the 
nasopharynx was clear, and the examiner specifically stated 
that the veteran's sinus remained asymptomatic post-
operatively.  In fact, the examiner confirmed prior findings 
that the veteran's symptoms of face pain did not relate to 
his chronic disabilities of rhinitis and sinusitis and that 
essentially, the veteran's sinus disorder post-operative did 
not present with symptoms at the time.  

Although the veteran has complained of persistent headaches 
and face pain, several examiners and physicians alike have 
rendered an opinion that his headaches and face pain relate 
to something other than his sinusitis.  For example, on VA 
examination in March 1997, there was some tenderness on the 
right maxillary sinus and mandibular joint and complaints of 
face pain.  The examiner stated that the veteran's left 
maxillary sinus was asymptomatic at that time and could 
remain so, and that his face pain might be due to 
temporomandibular joint dysfunction or some other cause.  The 
examiner specifically stated that the veteran's complaints of 
face pain were not related to his sinusitis.  Moreover, a 
private opinion dated in September 2000 reveals high level 
perennial allergic rhinosinusitis with hypertrophic sinus 
disease in addition to a probable headache disorder.  In a 
record from a private examination in February 2002, the 
physician stated that the veteran's headaches were more 
migraine in nature rather than related to his sinusitis.  

Thus, in light of the above, the Board has determined that 
under the former rating criteria, there is no basis for an 
evaluation in excess of the current 30 percent.  The level of 
impairment associated with the veteran's chronic maxillary 
sinusitis is not productive of severe symptomatology 
following surgery and, thus, the veteran's disorder does not 
warrant the next higher rating under these rating criteria.  

Equally so, the veteran's chronic sinus disorder does not 
warrant a 50 percent rating under the revised rating 
criteria.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  
Overall, as mentioned above, there is no medical evidence of 
record to support radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain, 
and tenderness of the affected area and purulent discharge or 
crusting after repeated surgeries.  In fact, following 
various surgical procedures related to the veteran's sinus 
disorder, there have never been any reports or evidence of 
osteomyelitis.  

Also, as noted above, various opinions of record support that 
the veteran's headaches and face pain are not symptoms 
related to his sinusitis.  Further, the most recent VA 
clinical findings indicate mild impairment with some relief 
through the use of antibiotics and decongestants.  Prior 
records also substantiate improvement post-operatively and 
few symptoms associated with maxillary sinusitis.  
Specifically, on review of the veteran's record, ENT records 
dated in January 1998 disclose some evidence of edema, left 
turbinate, and mild inflammation.  In March and April 1999 
records, there was no evidence of crusting, nasal passages 
were open, and there was no scarring.  Essentially, minimal 
symptoms were present at most, and through the use of nasal 
sprays, few sinus symptoms were evident.  Thus, while there 
are occasions in which the veteran's symptoms have included 
some edema, inflammation, and tenderness, overall, his 
symptoms have tended to improve over time and through 
treatment.  Finally, the Board observes that the 30 percent 
rating does recognize the chronic nature of the veteran's 
sinusitis as well as the fact that there will be 
incapacitating episodes, consistent with his testimony.  

The Board notes that in light of the above reported clinical 
data associated with the veteran's maxillary sinusitis, the 
evidence of record does not support an evaluation in excess 
of the current 30 percent under the amended regulation.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

Additionally, the veteran's maxillary sinusitis does not 
warrant the maximum rating of 50 percent under Diagnostic 
Code 6501, the diagnostic code in place prior to the 
inclusion of vasomotor rhinitis to the rating criteria.  
Given the evidence of record, there are no objective data of 
massive crusting and marked ozena, with anosmia.  Under 
Diagnostic Code 6522, the maximum evaluation available is 
30 percent.  Therefore, no discussion is merited under this 
code.  Therefore, pursuant to these diagnostic codes as well, 
symptoms of the veteran's maxillary sinusitis do not rise to 
the level required for a 50 percent evaluation.  38 C.F.R. § 
4.97, Diagnostic Codes 6501 (1995), 6522 (2001).  

The Board is aware that ratings are possible under various 
Diagnostic Codes noted above.  Thus, the possibility of 
separate ratings must be considered.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the United States Court of Veterans 
Appeals recognized that the critical element in assigning 
separate ratings resulting from an injury is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders.  
"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these . . . conditions is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  Since the symptoms considered in the 
aforementioned rating schedule provisions contemplate 
identical symptoms (for example, crusting in Codes 6510 and 
6501), separate evaluations are not in order.  That is, the 
rule against pyramiding, that precludes the evaluation of the 
same service-connected disability under different diagnostic 
codes for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  
38 C.F.R. § 4.14 (2001).

As relates to 38 C.F.R. § 3.321(b) for an "extraschedular" 
evaluation, the Board concludes that the veteran's disability 
does not warrant an extraschedular rating. The veteran 
contends that his sinus symptoms are persistent and at times 
incapacitating to the point that he cannot work or even take 
care of his children.  He submitted notices from his employer 
regarding his use of sick leave.  However, the clinical 
evidence of record does not substantiate such an exceptional 
or unusual disability picture with such elements as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the relevant schedular standards noted herein.  38 C.F.R. 
§ 3.321(b)(1).  Further, the medical or other reports do not 
attribute a marked interference with employment to the 
service-connected sinusitis.  Additionally, there has not 
been submitted evidence indicating that service-connected 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings already 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

The record shows that the RO expressly considered referral of 
this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001), as shown in the 1996 statement of the 
case.  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However this does not preclude 
the Board from concluding, on its own, that a claim does not 
meet the criteria for submission pursuant to the regulation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-
96.  The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As noted above, the Board does not so 
find and concurs with the assessment by the RO.  

In making its determination, the Board has considered all 
potential applicable regulations and laws relevant to the 
veteran's assertions.  The Board has provided the reasons and 
bases used to support its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Further, pursuant to VA 
law that states where there is a reasonable doubt concerning 
the degree of disability, such doubt will be resolved in 
favor of the veteran, the Board notes that the evidence in 
this veteran's case preponderates against the claim for a 
higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  In sum, the current 30 percent evaluation for the 
veteran's maxillary sinusitis more nearly approximates his 
level of disability.  Thus, the veteran's claim for an 
evaluation in excess of 30 percent is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
maxillary sinusitis is denied.  



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

